733 N.W.2d 18 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James William HALL, Defendant-Appellant.
Docket No. 133050. COA No. 273973.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the application for leave to appeal the December 5, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Macomb Circuit Court for further proceedings. At the sentencing hearing, the trial court stated that it "has resolved any challenges as to [the presentence report's] accuracy in favor of the defendant." To the extent that the trial court found there was inaccurate information in the presentence report, the trial court shall direct the probation officer to amend the report by correcting or deleting the information successfully challenged by the defendant, and forward a copy of the amended report to the Department of Corrections, MCL 771.14(6) and MCR 6.425(E)(2). In the alternative, the trial court shall clarify what was meant by the statement set forth above.
We do not retain jurisdiction.